DETAILED ACTION

This office action is in regards to a non-provisional application filed May 28, 2020 claiming priority to provisional application 62/921,013 filed May 28, 2019. Claims 1-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because it is too short. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text should be checked to see that it does not exceed 150 words in length. If the abstract exceeds 150 words in length, the application will be returned to the examiner for preparation of a shorter abstract. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc.. See MPEP § 608.01(b)(1)(C).
Correction is required.  

Claim Objections

Claim 1 is objected to because of the following informalities:  In the last line, the phrase “1-2% of an antioxidant.” may be suggested to read “1-2% by weight of an antioxidant.”.  Appropriate correction is required.
Claims 4 and 16 are objected to because of the following informalities:  In line 2, the phrase “… 10-20% weight of melamine, 15-20 by weight of …” may be suggested to read “… 10-20% by weight of melamine, 15-20% by weight of …”.  Appropriate correction is required.
Claims 7 and 17 are objected to because of the following informalities:  In line 2, the phrase “… 5-10% weight CaO, 10-15% weight Na2CO3, …” may be suggested to read “… 5-10% by weight CaO, 10-15% by weight Na2CO3, …”.   Appropriate correction is required.
Claims 8, 9, and 18 are objected to because of the following informalities:  In line 1 (claim 8), line 10 (claim 9), and line 1 (claim 18), the phrase “… layered silicate …” may be suggested to read “… layered silicate nanoparticles …”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In line 4, the phrase “… coming …” may be suggested to read “… combining …”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 2, the phrase “… 13-17% weight of melamine, …” may be suggested to read “… 13-17% by weight of melamine” and in line 8, the phrase “… 5-10% weight CaO, 10-15% weight Na2CO3, …” may be suggested to read “… 5-10% by weight CaO, 10-15% by weight Na2CO3, …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 2, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are parts of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). It may be suggested to amend line 2, the phrase “…(EVA), and a thermoplastic …” to read “…, a thermoplastic …” and line 5, the phrase “… rubber, a terpolymer …” to read “… rubber, and a terpolymer …”. 
Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 2 and 14, the phrases within the parentheses "EVA”, “TPU”, and “EPDM” renders the claims indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).  
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 13, the base of comparison of the flame retardant components is indefinite.  Is it based on the % by weight of the rubber, intumescent composition, ceramic forming mixture, etc… or the total weight of the composition?  Claims 2-12 and 14-20 are rejected due to their dependence on claims 1 and 13.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 3, the base of comparison of the wt.% of the crosslinker is indefinite.  Is it based on the % by weight of the rubber, the total weight of the composition, etc…?  
Claim 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 9, the base of comparison of the wt.% of the intumescent and the ceramic forming mixture are indefinite.  Is it based on the % by weight of the intumescent, the ceramic forming mixture, the rubber, the total weight of the composition, etc…? Claims 10-12 are rejected due to their dependence on claim 9.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, the base of comparison of the wt.% of the phenolic antioxidant is indefinite.  Is it based on the % by weight of the intumescent, the ceramic forming mixture rubber, the total weight of the composition, etc…? Claim 11 is rejected due to their dependence on claim 10.
Claim 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 13, the base of comparison of the wt.% of the components are indefinite.  Is it based on the % by weight of the intumescent, the ceramic forming mixture rubber, the total weight of the composition, etc…? Claims 14-20 are rejected due to their dependence on claim 13.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 14 and 15, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are parts of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). It may be suggested to amend line 5 (claim 14), the phrase “… rubber, a terpolymer …” to read “… rubber, and a terpolymer …” and line 2 (claim 15), the phrase “… alkoxy silane, or an aminoalkyl …” to read “… alkoxy silane, and an aminoalkyl …”. 
Claim 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 19, the base of comparison of the wt.% of the intumescent components and the ceramic forming mixture components are indefinite.  Is it based on the % by weight of the intumescent, the ceramic forming mixture, the rubber, the total weight of the composition, etc…? Claim 20 is rejected due to their dependence on claim 19.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horacek (US 2003/0031818 A1) in view of Kozlowski et al. (US 2009/0215926 A1) and further in view of Wang et al.  (CN 104650441A – machine translation).  
 In regards to claim 1-12, Horacek discloses a halogen-free cable jacket for wires and optical cables, which maintains the current or light guiding function of the wire or cable, respectively, in case of fire for a longer time, and without compromising the flexibility properties [0013].  Horacek discloses a halogen-free cable jacket for wires and optical cables consisting of a halogen-free plastic, an expanding component and an inorganic glass former that forms a flame retardant inorganic foam in case of fire [0014].  Horacek discloses halogen-free plastics are thermoplastics and elastomers, for example polyethylene, polyvinyl acetate copolymer, ethylene-acrylate copolymer, ethylene-ethyl acrylate copolymer, ethylene-butyl acrylate polymer, polypropylene, polyamide, natural rubber, butyl rubber, styrene-butadiene rubber, nitrile rubber, ethylene-propylene rubber, EPDM rubber, ethylene-propylene terpolymer rubber, silicone rubber, thermoplastic polyurethane,  and mixtures thereof, for example a mixture of polyethylene and rubber [0015]. Horacek discloses the intumescent flame suppressants of ammonium polyphosphates, melamine and dipentaerythritol, phosphate esters of polyhydric alcohols, such as glycerol phosphate and sorbitol phosphate, guanidine phosphate- formaldehyde resins, melamine phosphate-formaldehyde resins, compacted graphite, water glass and expandable mica, and mixtures thereof [0016].  Horacek discloses the inorganic glass-formers of a salt of boric acid (e.g., zinc or calcium borate), a silicate (e.g., wollastonite, kaolin, clay or glass frit), or a salt of phosphoric acid (e.g., calcium phosphate, magnesium phosphate, zinc phosphate, aluminum phosphate or aluminum dihydrogen phosphate) [0017].  Horacek discloses the polymer mixtures may further comprise conventional fillers (e.g., calcium carbonate, magnesium carbonate, alumina hydrate, magnesium hydroxide, chalk, talc, zinc oxide and the like and mixtures thereof), antioxidants (e.g., lrganox 1010®, pentaerythritoltetrakis-3,5-di-tert-butyl-4- hydroxypropionate, dilauryl thiopropionate and the like), stabilizers (e.g., 2,6-di-tert-butylcresol, tris(nonylphenyl)phosphite, distearyl pentaerythritol diphosphite and the like), adhesion promoters (e.g., vinyltris(t-butyl)peroxysilane), crosslinking agents (e.g., benzoyl peroxide, 2,5-dimethyl-2,5-di(t­butylperoxy)-hexane, dicumyl peroxide or bis(t-butylperoxypropyl)-benzene, or hydrolysable silanes (e.g., tri(t-butyl)vinylsilane, or ethoxy- or methoxyvinylsilanes, such as Silane A172)), and plasticizers (e.g., conventional plasticizers such as paraffin oil, paraffin or stearic acid) [0018-0024]. Horacek discloses the plastic in the total composition is 20-50 wt%, preferably 25-35 wt%, the proportion of inorganic glass-forming agent is 20-35 wt%, preferably 25-30 wt% and the proportion of intumescent component is 20-35 wt%, preferably 25-30 wt% [0025]. Horacek discloses the plastic are crosslinked by peroxide or using silanes, either alone or in mixtures wherein the plastic, the intumescent, and glass-formers are mixed with a crosslinking agent in an extruder and the uniform composition is shaped around a wire or cable, and if necessary, subsequently treated with steam to effect crosslinking [0027]. 
Horacek does not disclose (1) the intumescent composition comprising a phosphate salt and a melamine polymer formed by combining melamine, formaldehyde, dicyandiamide and aluminium hydroxide and (2) further comprising glass additives, layered silicate nanoparticles.
Kozlowski et al.  (US2009215926Al) disclose an intumescent flame retardant and a method for its manufacture wherein the application of modifiers in the form of nanoparticles in the intumescent system improves the efficiency, flame retardancy and effectiveness of the thermal insulation of the system. Kozlowski et al. disclose the high dispersibility of the particles influences the decomposition and combustion process of the intumescent system, therefore the structure and heat resistance of the formed carbon layer are improved. The subject of the present invention is a flame retardant based on amine-formaldehyde resins and phosphorus compounds, containing a modifier in the form of nanoparticles. The modifying agent is nanosized silica, the nanosized modifying agent being introduced during said condensation in the form of a solid or colloidal suspension in a ratio of 0.2 to 5 mass% relative to the condensate mass [0001, 0047-0055].  As can be seen, Kozlowski et al.  teaches the addition of a nano inorganic modifier in an intumescent flame retardant amine-formaldehyde resin condensation process. Aluminum hydroxide is a common inorganic flame retardant, on the basis of the disclosure of Horacek that the intumescent composition is a mixture of a phosphoric acid melamine-formaldehyde resin, water glass and expandable mica, it is obvious to select a melamine polymer formed by combining melamine, formaldehyde, dicyandiamide and aluminum hydroxide that is selected to comprise a phosphate salt and a melamine polymer.
Wang et al.  disclose a composite comprising, in parts by weight, a polyolefin-based resin or a thermoplastic polyurethane elastomer, a porcelain-forming filler, a halogen-free flame retardant, a synergistic flame retardant, a porcelain-forming filler comprising a low softening point glass frit and at least one silicate mineral filler [0005-0068]. Wang et al. disclose the silicate mineral filler is at least one of kaolin, mica (phyllosilicate), talc, wollastonite and also includes glass fibers. Wang et al. disclose the low softening point glass frit is one of a lead oxide glass frit, a bismuth oxide glass frit, a phosphate glass frit, and a borate glass frit [0005-0009]. It can be seen that Wang et al. teach that glass additives and layered silicate fillers can be added in polyolefin-based flame retardant composition materials and silicate nanoparticles are the common morphology of fillers.
It would be obvious to one of ordinary skill in the art that the technical solution claimed by this claim is obtained on the basis of Horacek in combination with Kozlowski et al. and Wang et al. and the ordinary technical knowledge of one of ordinary skill in the art. 
In regards to claims 2 to 12 additional technical features thereof are either disclosed by Horacek, Kozlowski et al., and Wang et al. or belong to conventional selections and/or adaptations in the art. 
  In regards to claim 13, Horacek discloses in Preparation method 1 - polyethylene was compounded with an expanding mixture comprising ammonium polyphosphate, dipentaerythritol and melamine, calcined clay as glass former and peroxide as crosslinking agent as well as paraffin, stearin and antioxidant in a twin screw extruder to give a homogeneous composition. The extrudate was subsequently shaped at 130 ° C to give a wire sheath and placed around the metal wire. An electric wire insulated in this way was fed into a tube of length 125 m filled with superheated steam of 20 bar. Crosslinking of the cable jacket was performed at 210 ° C.  Horacek further discloses in Preparation Method 2 - in a twin screw extruder EPDM Nordel 4167 was compounded with neopentyl glycol phosphate as expanding compound, zinc borate as glass former and trialkoxyvinylsilane as crosslinking agent in addition to antioxidant and LDPE to give uniform composition. Hydrolysis is carried out in the presence of water and a condensation catalyst such as a titanate to give silanol groups, followed by condensation of a silane compound. The remainder of the procedure corresponds to the procedure described in instant Example 1. 
  In regards to claims 14-20, the additional technical features thereof are either disclosed by Horacek, Kozlowski et al., and Wang et al. or belong to conventional selections and/or adaptations of one of ordinary skill in the art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/       Examiner, Art Unit 1763